Exhibit 10.7

 



FOURTH AMENDMENT TO

AGREEMENT OF SALE AND PURCHASE

(Perdido Key Parcels B1 and A1 through A5)

 

THIS FOUTH AMENDMENT TO AGREEMENT OF SALE AND PURCHASE (herein called this
“Amendment”) is made and entered into as of March 29, 2013 (“Amendment Effective
Date”), by and between WCI COMMUNITIES, LLC, a Delaware limited liability
company (herein called “Seller”); and MLD, LLC, a Delaware limited liability
company (herein called “Buyer”).

 

WHEREAS, Seller and Buyer have executed and entered into that certain Agreement
of Sale and Purchase dated effective as of June 22, 2012, as amended by First
Amendment dated September 20, 2012 (the “First Amendment”), as amended by Second
Amendment dated November 30, 2012 (the “Second Amendment”), as amended by Third
Amendment date January 30, 2013 (the “Third Amendment”) (as so amended by this
Amendment, herein called the “Agreement”) and

 

WHEREAS, Seller and Buyer desire to amend the Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer hereby agree as follows:

 

1.      Defined Terms. Defined and capitalized terms in this Amendment will have
the same meaning as defined and capitalized in the Agreement, unless otherwise
indicated in this Amendment.

 

2.Recitals. The recitals set forth above are true and correct and hereby
incorporated in their entirety by reference.

 

3.Permit Modification. The last sentence of Section 13.19 of the Agreement and
Section 4 of the First Amendment are hereby deleted, amended and restated as
follows:

 

“Notwithstanding anything to the contrary in this Agreement, if Seller has not
obtained the Permit Modification on or before June 28, 2013, this Agreement
shall automatically terminate, the Deposit shall be refunded to Buyer, and
subject to Section 7.1, 7.3 and 10, the parties shall have no further rights or
obligations hereunder”.

 

4.Miscellaneous.

 

a.Ratification. The Agreement, as amended by this Amendment, is hereby ratified
and affirmed.

 

b.Entire Agreement. The agreement, as amended by this Amendment, contains the
entire agreement of the parties with respect to the subject matter thereof and
hereof and all representations, warranties, inducement, promises or agreements,
oral or otherwise, between the parties not embodied in the Agreement, as amended
by this Amendment, shall be of no force or effect.

 

c.Conflict. In the event of a conflict between the terms of this Amendment and
the Agreement, the terms of this Amendment shall control.

 



1

 

 

d.Multiple Counterparts. This Amendment may be executed in a number of identical
counterparts. If so executed, each of such counterparts shall be deemed an
original for all purposes and all such counterparts shall, collectively,
constitute one Amendment.

 

e.Facsimile or PDF Signatures. For purposes of this Amendment, signatures
delivered by facsimile or as a PDF attached to an email shall be as binding as
originals upon the parties so signing.

 

f.Headings. The use of headings, caption and numbers of the contents of
particular sections are inserted only for the convenience of indentifying and
indexing various provisions in this Amendment and shall not be construed as a
part of this Amendment or as a limitation on the scope of any of the terms or
provisions of this Amendment.

 

g.Parties. This Amendment shall be binding upon the parties hereto and their
respective successors and permitted assigns.

 

 

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the date
set forth above.

 

 

 

SELLER:

 

WCI COMMUNITIES, LLC,

a Delaware limited liability company

 

 

By: /s/ John Ferry________________________

       John Ferry, Vice President 

 

Date: 29 March 2013

 

 

 

 

BUYER:

 

MLD, LLC

a Delaware limited liability company

 

 

By: /s/ P.K. Smartt________________________

       It’s Managing Member

 

Date: 29 March 2013

 

 

 

 

2

